DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 30-51 are currently pending and under exam herein.
	Claims 1-29 have been cancelled.

Priority
	The instant Application is a Continuation of US 15/186,962, filed 20 June 2016, now US Patent 10,096,104, which is a Continuation of 14/011,151, filed 27 August 2013, now US Patent 9,805,463.  Priority is granted for the effective filing date of 27 August 2013 for each of claims 30-51 herein.

Information Disclosure Statement
The Information Disclosure Statement filed 5 September 2018 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 5 September 2018 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 30-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Note: For the ease of discussion, the Examiner has lettered the method steps of independent claims 30, 38, and 46 as (a)-(f).  It is recognized that such designations do not appear in the claims as originally filed.  
	Independent claims 30, 38, and 46 recite, “identifying a selected point of a geometric model of a selected individual of the plurality of individuals”.  The claim is unclear with respect to the recitation of “a geometric model” as the claim recitations in step (a) include a plurality of points in a geometric model for a plurality of individuals.  Thus, it is unclear if the “a geometric model” in step (e) is different form the “a geometric model” of step (a) or if step (e) is a further limit to “the geometric model” in (a).  It is suggested that the claim be amended to clarify which geometric model is intended herein, i.e., “identifying a particular selected point in the geometric model of a particular selected individual of the plurality of individuals” or the like. 
	Independent claims 30, 38, and 46 recite, “where the differences between the feature vector at the selected point of the geometric model…and the feature vector” wherein there is insufficient antecedent basis in the claim for “the differences between the feature vector at the selected point of the geometric model …and the feature vector” as no “differences” are cited in any prior claim steps.  Rather, claim step (d) pertains to “comparing…to identify feature vectors common between the patient and each of the plurality of individuals” but does not establish “differences”. As such, the claims are indefinite.  Clarification through clearer claim language is requested.
	Independent claims 30, 38, and 46 recite, “generating and displaying, using a computer processor, a patient-specific prediction or a patient-specific probability…using the associated estimate of probability of plaque growth, shrinkage, or onset at the selected point in the geometric model of the selected individual” wherein it is unclear as to the steps required for generating a prediction by using the estimate because the relationship between the estimate of probability in the “individuals geometric model” [which is a model that incorporates a plurality of individual’s data] and the “patient-specific model” is not established such that the meaning of “using the associated estimate” is clear.  The nexus between the steps (a) and (b), directed to the establishment of the “individual’s model”, the actual patient-specific model of step (c), steps (d) and (e) that are directed to comparing the patient model and the individual’s model for common feature vectors  AND the further step (e) of identifying a selected point that is below a threshold does not appear to be related to then generating a prediction using the estimate (assumingly from step (b)).  Clarification through clearer claim language is requested to establish the connection between claim steps (a)-(d) and those recited in (e) in order to lead to a meaningful estimate that is claimed in step (f).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the framework as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method, system and non-transitory computer-readable medium.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claims 30, 38 and 46: “creating a feature vector comprising characteristics at each of a plurality of points…”; “associating each feature vector with an estimate”; “creating a feature vector comprising characteristics at each of a plurality of points in a patient-specific geometric model”; “comparing the patient-specific geometric model…to the geometric models…to identify feature vectors…”; “identifying a selected point of a geometric model…”; “generating a prediction…using the associated estimate”
The dependent claims recite additional steps that further limit the judicial exceptions in the independent claims and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  Said abstract ideas in the dependent claims are: “the estimate of the probability…is associated with the one or more biophysical hemodynamic characteristics” (claims 33, 41, and 49); “ the estimate of the probability…are based on…” (claims 34 and 42); “segmenting…based on regions…generating…geometric model…” (claims 35 and 43); “”updating the one oe more of the estimates of probability…” (claims 36 and 44); and “prediction…of one or more locations of coronary lesions…” (claims 37 and 45).
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions that could be mentally and/or mathematically performed.  There are no specifics as to the methodology involved in “creating”; “associating”; “comparing”; “identifying” and “generating” and thus, under the BRI, one could simply, for example, create a set of vectors based on data and make associations therewith and further use models to pin-point feature points whereby said vector data may be compared to assess probabilities of commonality.  Probability calculations are common statistical techniques performed using math as are calculations of feature vectors.
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, independent claims 30, 38, and 46 recite the following additional elements: “computer-implemented” and “generating and displaying using a computer processor”; “system”; “data storage device”; “computer-readable medium;  and instructions”.
The dependent claims include the following additional limitations directed to data gathering elements: claims (31, 39, and 47 include steps of receiving data “receiving physiological or phenotypic parameters”;  claims 32, 40, and 48 include further receipt of data as in “receiving…one or more physiological phenotypic parameters…”; claims 35 and 43 include receiving data , as in “receiving…a patient-specific image…”.
With respect to the additional elements in the instant claims that are directed to data gathering, it is held that data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Sharma et al. (2011/0060576; IDS reference) discloses that getting patient parameter information is a data gathering element that is routine, well-understood and conventional in the art.  For example, Sharma et al. disclose techniques that include assessment of patient-specific geometry, boundary conditions and material properties of vasculature in medical imaging modalities for assessment of cardiovascular disease [0004]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to the computer-related elements or the general purpose computer said elements do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Sharma et al. teaches that computing elements are routine, well-understood and conventional in the art [Figure 12, e.g.].  The specification also notes that computer processors and systems, as example, are conventional in nature [0081]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Prior Art
	The instant claims appear to be free from the prior art.
The closest prior art to JP2011161104 to Inoue et al. discloses generation of CT images over time.  However, the prior art does not teach or fairly suggest steps of generation of “feature vectors” with characteristic points in geometric model as created from a plurality of individuals and wherein the estimate of a probability of plaque growth, shrinkage, or onset is associated with  feature vectors as compared between a model from a plurality of individuals and a patient specific model, as claimed.
	The closest prior art to 20110224542 to Mittal et al. further includes detection and classification of coronary stenoses in 3D CT images in an automated fashion.  Stenosis candidates are classified as significant or nonsignificant and also by plaque make-up.  Mittal et al. does not teach or fairly suggest the steps of the instant claims wherein feature vectors are assigned in a model from a plurality of individuals and in a patient-specific model and further whereby comparisons are made for prediction of artery disease.  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671